209 F.3d 1122 (9th Cir. 2000)
LUCIO FLORES ORTEGA,Petitioner-Appellant,v.ERNEST C. ROE, Warden,ORDER Respondent-Appellee.
No. 97-17232
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
April 24, 2000

On Remand from the United States Supreme Court; D.C. No. CV-95-05612-GEB
Before: Robert R. Beezer, Cynthia Holcomb Hall and Pamela Ann Rymer, Circuit Judges.

ORDER

1
Upon consideration of the opinion of the Supreme Court we vacate our opinion in Ortega v. Roe, 160 F.3d 534 (9th Cir. 1998). This case is remanded to the district court for proceedings consistent with the opinion in Ernest C. Roe, Warden v. Lucio Flores-Ortega, 120 S. Ct. 1029 (2000).


2
The clerk is directed to issue the mandate forthwith